Citation Nr: 0833650	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
neuralgia right arm.  

2.  Entitlement to an initial compensable evaluation for 
neuralgia left arm.

3.  Entitlement to an initial compensable evaluation for 
neuralgia right lower leg.

4.  Entitlement to an initial compensable evaluation for 
neuralgia left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
November 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in June 2007.


FINDINGS OF FACT

1.  The veteran's service-connected neuralgia right arm is 
not productive of a disability picture consistent with mild 
incomplete paralysis of the median nerve.

2.   The veteran's service-connected neuralgia left arm is 
not productive of a disability picture consistent with mild 
incomplete paralysis of the median nerve.

3.  The veteran's service-connected neuralgia right lower leg 
is productive of a disability picture that more nearly 
approximates moderate incomplete paralysis of the anterior 
tibial nerve.

4.  The veteran's service-connected neuralgia left lower leg 
is productive of a disability picture that more nearly 
approximates moderate incomplete paralysis of the anterior 
tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected neuralgia 
right arm have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 8515 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected neuralgia left 
arm have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Code 8515 (2007).

3.  The criteria for entitlement to an initial compensable 
evaluation of 10 percent for the veteran's service-connected 
neuralgia right lower leg have been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Code 8723 (2007).

4.  The criteria for entitlement to an initial compensable 
evaluation of 10 percent for the veteran's service-connected 
neuralgia left lower leg have been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Code 8723 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the June 
2007 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in the 
June 2008 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issues of initial higher ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, the 
June 2007 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration (SSA) records, VA treatment records, 
private treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in October 2003 and 
February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

For purposes of the analyses below, the Board observes that 
the terms 'mild,' 'moderate' and 'severe' are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R.  
§ 4.6.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Neuralgia of the Right and Left Arms

The veteran is seeking separate compensable evaluations for 
his service-connected neuralgia of the right and left arms.  
The RO has separately rated the veteran's service-connected 
neuralgia of the right and left arms as noncompensable under 
Diagnostic Code 8515 for paralysis of the median nerve.  
Under this code, incomplete paralysis of the median nerve of 
the major hand warrants a 10 percent rating when mild, a 30 
percent rating when moderate, and a 50 percent rating when 
severe.  Complete paralysis of the median nerve of the major 
hand warrants a 70 percent rating.  Further, incomplete 
paralysis of the median nerve of the minor hand warrants a 10 
percent rating when mild, a 20 percent rating when moderate, 
and a 40 percent rating when severe.  Complete paralysis of 
the median nerve of the minor hand warrants a 60 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The pertinent evidence of record has been thoroughly reviewed 
by the Board.  An October 2002 private record from Alaska 
Rehabilitation Medicine Inc. showed that on neurologic 
examination, strength was essentially normal to manual muscle 
testing in both upper extremities.  Sensory examination to 
pinprick was intact in all four limbs.  The examiner noted 
that the veteran demonstrated abnormalities affecting both 
the median and ulnar nerves on the left, which might 
represent two separate entrapment neuropathies.  However, the 
clinical examination suggested an underlying polyneuropathy.  
A follow up October 2002 EMG/nerve conduction study showed 
neuropathic motor unit abnormalities in the abductor digiti 
minimi muscle in the left upper extremity.  The impression 
was mild mixed axonal demyelinating polyneuropathy.  The 
findings suggested that the left median nerve abnormalities 
were related to an underlying neuropathy.  There was evidence 
of an ulnar neuropathy at the elbow superimposed on this 
neuropathy.  

The veteran was afforded a VA examination in October 2003.  
The claims file was reviewed.  The veteran reported that his 
arms would sometimes feel numb with sleeping in certain 
positions.  He indicated that he had a constant problem with 
the left upper arm worse than the right upper arm.  The pain 
could vary from zero to four on a scale of 10.  The examiner 
noted that the veteran was right handed.  Physical 
examination of the hands showed that grip was 5/5 
bilaterally.  Sensation to light tough was intact.  On the 
left hand, Tinel test was positive, but no hypothenar atrophy 
was noted.  On the right arm, palpation of the ulnar groove 
elicited tingling down to the fourth and fifth fingers.  The 
impression was neuralgia of the upper extremity.  

In April 2004, the veteran underwent a left wrist pin 
neurectomy, wrist arthrodesis, carpal tunnel release for 
severe left wrist arthrosis.  

In his substantive appeal, the veteran indicate that he had 
several accidents where he has spilled coffee due to his 
neuralgia.  He also complained of being woken at night due to 
the pain.   

A July 2007 private EMG/nerve conduction study showed an 
impression of right carpal tunnel syndrome superimposed on 
sensorimotor polyneuropathy.  A follow up private report 
showed that on neurological examination, strength was normal 
as could be tested in the left upper limb (considering wrist 
fusion) with strength normal in the right upper limb except 
for 4+/5 ulnar hand intrinsic function and 4+/5 right thenar 
strength.  Deep tendon reflex was absent in all four limbs.  
Sensory examination to pinprick was perceived to be intact in 
both upper limbs

In December 2007, the veteran underwent a fasceictomy 
involving the third and fourth rays of the right hand, right 
carpal tunnel release, and right ulnar nerve transposition at 
the elbow.  

In his December 2004 notice of disagreement, the veteran 
indicated that his disabilities had increased in severity.  
Thus, on remand, the veteran was afforded another VA 
examination in February 2008.  The claims file was reviewed.  
On physical examination, the left wrist was surgically fused.  
There was a negative Tinel sign of the bilateral wrists and 
negative Phalen sign of the right wrist.  Sensory was 
subjectively diminished in both hands; however, it was intact 
throughout the upper extremities on monofilament testing.  He 
had full range of motion of the thumb and fingers bilaterally 
with normal grip strength and pinch strength of the thumbs 
and fingertips.  The impression was carpal tunnel syndrome of 
the right wrist with carpal tunnel release surgery with 
marked improvement reported and recorded on post operative 
studies.  No pain reported with motion or repetitive motion 
and no loss of endurance.  There was also no history of 
spontaneous flare.  The examiner also assessed carpal tunnel 
syndrome of the left wrist with carpal tunnel release with 
significant improvement reported and recorded.  There was no 
loss of strength or sensory of significance to monofilament 
testing of the upper extremities on today's examination.  The 
examiner also noted that the veteran had arthrodesis left 
wrist and carpal tunnel release with fusion complete and 
healed.  There was minimal paresthesia with sensory intact to 
monofilament testing.  The examiner noted that the veteran 
had demonstrated improvement in the upper extremity 
neuralgias following the December 2007 procedure.  

VA treatment records and SSA records have also been reviewed, 
but do not provide any pertinent evidence that allows for 
evaluation of the veteran's neuralgia.  

Based on the evidence of record, the Board finds that a 10 
percent rating or higher is not warranted for the veteran's 
service-connected neuralgia of the right and left arms.  
Although the veteran contends of pain and losing his grip, 
grip strength and sensation were intact at the October 2003 
VA examination.  Further, the most recent February 2008 VA 
examination found no objective evidence of loss of strength 
or sensory.  In fact, the examiner noted that the veteran had 
demonstrated improvement in his upper extremity neuralgias.  
The Board recognizes that the February 2008 VA examination 
indicated minimal paresthesia of the left wrist.  Although 
the veteran has claimed that he fell and injured his wrist 
due to his service-connected neuralgia, he is not currently 
service-connected for his left wrist disability.  In sum, 
there has been no objective finding of mild incomplete 
paralysis to warrant a 10 percent rating for either arm.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for initial compensable ratings for his 
service-connected neuralgia of the right and left arms.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Neuralgia of the Right and Left Lower Legs

The veteran is also seeking separate compensable evaluations 
for his service connected neuralgia of the right and left 
lower legs.  The RO has separately rated the veteran's 
service-connected neuralgia of the right and left lower legs 
as noncompensable under Diagnostic Code 8723 for neuralgia of 
the anterior tibial nerve (deep peroneal).  Paralysis, 
neuritis, and neuralgia of the anterior tibial (deep 
peroneal) nerve are assigned a noncompensable evaluation for 
mild incomplete paralysis, a 10 percent evaluation for 
moderate incomplete paralysis, a 20 percent evaluation for 
severe incomplete paralysis, and a 30 percent evaluation for 
complete paralysis, with dorsal flexion of the foot lost.  38 
U.S.C.A. § 4.124a, Diagnostic Codes 8523, 8623, 8723.

The October 2002 private record from Alaska Rehabilitation 
Medicine Inc. showed that on neurologic examination, sensory 
examination to pinprick was intact in all four limbs.  There 
was an unreliable response to vibratory sensory testing in 
both lower extremities.  Further, the October 2002 EMG/nerve 
conduction study showed chronic neuropathic motor unit 
abnormalities in a distal pattern in the left lower 
extremity.  The impression was mild mixed axonal 
demyelinating polyneuropathy.  

At the October 2003 VA examination, the veteran reported that 
his lower extremity pain varied from zero to five or six on a 
scale of 10.  The pain was in variable places.  The pain was 
sharp and transient in either leg, in the upper or lower 
part.  The pain was most frequent in the morning when he 
first got up.  He could be pain free for several hours.  He 
also indicated that he had frequent numbness in the balls of 
his feet.  If he walked across a large store, by the end, he 
might have some numbness in his ankles.  Physical examination 
of the lower extremities showed leg strength on extension and 
flexion was 5/5 bilaterally.  Sensation to light touch was 
decreased on the left leg on the distal medial calf and on 
the medial aspect of both feet.  Strength of the feet was 5/5 
extension bilateral, 5/5 flexion on the right and 4/5 flexion 
on the left.  Deep tension reflexes of the knees was 1+ on 
the left and zero on the right, and of the ankles was zero 
bilaterally with increased muscle tension noted.  Romberg was 
within normal limits.  The impression was neuralgia of the 
lower extremities, currently mild to moderately symptomatic.  

In his substantive appeal, the veteran reported that he fell 
and injured his wrist due to his neuralgia.  He indicated 
that he woke up with pain virtually every night.  He also 
stated that he tripped a lot due to his neuralgia. 

At the February 2008 VA examination, sensory of the lower 
extremities was slightly diminished to monofilament testing 
with no response to monofilament testing at the distal feet 
bilaterally.  The diagnoses was mild paresthesia of the right 
lower extremity and left lower extremity below the knee with 
anesthesia of the bilateral distal foot to monofilament 
testing compatible with diabetic and alcoholic neuropathy.  

Again, VA treatment records and SSA records do not provide 
any pertinent evidence that allows for evaluation of the 
veteran's neuralgia.  

Even though there has been documentation of diminished 
sensation, the medical evidence is silent with respect to any 
findings of motor weakness, atrophy or loss of muscle 
strength in the legs.  However, the October 2003  examiner 
did comment that the symptomatology related to the lower 
extremities was mild to moderate.  The Board also notes that 
the more recent examination in 2008 showed no response to 
sensory testing of the distal feet bilaterally.  Although 
there is some suggestion that some of the neuropathy is due 
to diabetes (which is not service-connected) and/or is 
alcohol related, resolving all reasonable doubt in the 
veteran's favor the Board finds that the lower extremity 
disability picture more nearly approximates moderate 
incomplete paralysis so as to warrant assignment of 10 
percent ratings for the lower extremity disabilities.  The 
Board also finds that separate 10 percent ratings for the 
lower extremity disabilities is warranted from May 9, 2003.  
Fenderson.  However, it is readily clear that the lower 
extremity disabilities do not result in more than moderate 
disability.    

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Compensable rating are not warranted for the veteran's 
service-connected neuralgia of the right and left arms.  To 
this extent, the appeal is denied. 

Separate 10 percent ratings (but no higher) are warranted for 
the veteran's service-connected neuralgia of the right and 
left lower legs, effective from May 9, 2003.  To this extent, 
the appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


